DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 1/4/2021 are acknowledged.  Claims 1-22 are pending and subject to prosecution.  
The preliminary amendment is not fully compliant with 37 CFR 1.121(c)(2) because it does not show markups relative to the immediate prior version of the claims. The word “of” at line 2 of claim 2 should be underlined. The 9/20/19 version of claim 3 did not contain brackets at line 2. In the interest of compact prosecution, however, the Examiner has considered the claims on their merits.  Failure to adhere to the requirements of 37 CFR 1.121(c)(2) will result in the mailing of a Notice of Non-Compliant Amendment. 

Priority
The instant Application, filed 09/20/2019 is a CONTINUATION of US Patent No. 10,457,939 (US 15/590,344), filed 5/09/2017, which is a CONTINUATION of US Patent No. 9,676,810 (US 13/808,863), filed 03/29/2013, which claims priority to PCT/US2011/043400, filed 07/08/2011, which claims priority to US Provisional Application No. 61/362,526.  Thus the earliest possible priority for the instant application is 07/08/2010.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 365(c), or 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The original disclosure of this application is identical to those in US Patent No. 10,457,939 (US 15/590,344), filed 5/09/2017, US Patent No. 9,676,810 (US 13/808,863), and PCT/US2011/043400. As discussed in greater detail below, the claims are not supported by adequate written description in this application because they introduce new matter. As such, the identical disclosures of the prior-filed applications likewise fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 61/362526 does not provide support for the claims either because it provides only a portion of that disclosed in the ’863 application. The effective filing date for claims 1-22 is therefore 9/20/19, the date this application was actually filed with the USPTO. See MPEP 2152.01.

CLAIMS

Claim 1 is directed to:
A neuroprotective molecule comprising, from 5’ to 3’:
a first sequence comprising at least four contiguous guanosine-containing nucleotides;
a second sequence of 4 to 6 nucleotides,
a third sequence that forms a loop, and
a fourth sequence of 4-6 nucleotides that is complementary to the second sequence,
	wherein the third sequence comprises a sequences of 5 to 19 contiguous nucleotides that are at least 95% identical to a contiguous sequence between nucleotide 1 and nucleotide 50 of a mature human tRNA; and
	wherein the second, third, and fourth sequences form a D-loop stem structure, and the neuroprotective molecule comprises at least one deoxyribonucleotide, and wherein the neuroprotective molecule decreases protein translation in a mammalian cell.

Claim Objections
Claims 3 and 20 are objected to because of the following informalities:  
Claim 3 is objected to because there is an incorrect capital “C” in the limitation “tRNASeC,” which should read “tRNASec.” Correction is requested.
Claim 20 is objected to because it recites a nucleotide sequence using capital letters.  WIPO ST.25 requires the use of lowercase letters for nucleotide sequences; see MPEP 2422, part (I).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 recites a neuroprotective molecule comprising four sequences from 5’ to 3’. Claim 1 requires that the first sequence comprises at least 4 contiguous guanosine-containing nucleotides; the second and fourth sequences each have 4-6 nucleotides that are complementary to each other; and the third sequence comprises 5-19 contiguous nucleotides that are at least 95% identical to a contiguous sequence between nucleotides 1 and 50 of any mature human tRNA. Claim 1 requires that the second, third, and fourth sequences form a D-loop stem; that the overall molecule contains at least one deoxyribonucleotide; and that the molecule decreases protein translation in a mammalian cell. The newly introduced limitations requiring the second, third, and fourth sequences to have particular lengths do not find adequate support in the application as filed.
Claim 1 was amended to require that the neuroprotective molecule contains two complementary sequences of 4-6 nucleotides flanking a D-loop-forming sequence. This is a change from the original claim, which made a generic requirement for a D-loop-forming sequence of 25-35 contiguous nucleotides with a particular similarity to a mature human tRNA. It now makes more specific requirements. 
Claim 1 now requires that third sequence comprises 5-19 contiguous nucleotides that have a particular similarity to a mature human tRNA, which is a change from the as-filed requirement that it contain 25-35 contiguous nucleotides with that similarity. There is no support for this new range. The as-filed disclosure provides no explicit support for the range “5-19 nucleotides,” and there is not clearly any implicit or inherent support either. Page 12, lines 14-19, contemplates 25-35, 25-30, and 30-35 nucleotides for the third sequence. Page 13, lines 22-24, contemplates 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, or 35 nucleotides. In addition, the as-filed specification and claims contemplated a molecule comprising 25-35 nucleotides with a particular similarity to a contiguous sequence within mature human tRNA, but claim 1 as amended allows the third sequence to contain the 5-19 contiguous nucleotides with the required similarity, plus any additional sequence of any length. The issue of new matter arises not solely from the change in claim scope but from the fact that current claim 1 is drawn to the concept of all molecules that contain this broadly defined “third sequence” and that decrease protein translation in mammalian cells. Particularly since the loop formed by the third sequence need not be a D-loop (see rejection below under 35 U.S.C. 112, second paragraph), this concept is new and is not supported by the as-filed disclosure.
Likewise, claim 1’s new requirement about two complementary sequences of 4-6 nucleotides flanking the third sequence is not supported by the original specification, which nowhere recites the word “complementary.” The specification also fails to provide support, explicit or otherwise, for the range “4-6 nucleotides.” 
Figure 12 contains a two-dimensional representation of SEQ ID NO:37, a synthetic 5’-tiRNAAla oligonucleotide, but this is not clearly an embodiment of claim 1. SEQ ID NO:37 does represent one embodiment of a molecule comprising the required four sequences from 5’ to 3’:

    PNG
    media_image1.png
    127
    1095
    media_image1.png
    Greyscale


In SEQ ID NO:37, the first sequence is five guanosine nucleotides; the second sequence is four nucleotides (gcuc); the third sequence is seven nucleotides that are 100% identical to positions 14-21 of SEQ ID NO:37; and the fourth sequence is four nucleotides (gagc) that are complementary to the second sequence. SEQ ID NO:37, however, does not comprise at least one deoxyribonucleotide. 
The only place the specification discloses deoxynucleotides is in the context of G-rich deoxynucleotides (ODNs) in Figure 23. Of the sequences in Figure 23, however, only SEQ ID NO:32 contains a pair of complementary sequences:

    PNG
    media_image2.png
    279
    496
    media_image2.png
    Greyscale

SEQ ID NO:32 is a molecule that meets the structural requirements of claim 1, and it appears to inhibit translation in a rabbit reticulocyte lysate assay (Example 10, page 47, lines 23-27). A single species, however, does not clearly support the broad genus of functionally defined molecules Applicants now claim.
Applicant alleged in the 1/4/21 remarks that support for these amendments “can be found throughout the application as filed, including in the figures as filed,” but the Examiner can find no such basis for the invention recited in claim 1. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 1 recites a neuroprotective molecule with four required sequences. The third of these sequences is a “sequence that forms a loop” (line 3). Claim 1 also requires that the second, third, and fourth sequences “form a D-loop stem structure” (lines 9-10). It is unclear whether the loop formed by the third sequence is the same as the D-loop stem structure required in the overall molecule or whether it is a separate loop. Mature human tRNAs are about 70 nucleotides long, and nucleotides 1-50 account for the D-loop, the anticodon stem, and a portion of the T-arm. See https://rnacentral.org/rna/URS000013B42D/9606 (human tRNAGly); see also Applicants’ Figure 12 (synthetic tiRNAAla). In some embodiments, therefore, the third sequence contains 9 nucleotides that are 100% identical to a sequence found outside the D-loop—for example, the 9 nucleotides at positions 30-38 that form a loop in the anticodon stem of human tRNAGly. The specification defines a “D-loop stem structure” broadly as “a secondary loop structure present in mature human tRNAs that is formed by approximately nucleotides 5 to 28 of a mature human tRNA or a significantly similar stem-loop structure” (Page 5, emphasis added). This definition does not specify the nature or degree of similarity that would be “significant,” so it does not resolve the matter. Claims 2-22 depend from claim 1 and are also indefinite because they do not rectify the confusion.
Claim 2 is further indefinite because it refers to “a contiguous sequence of 5 to 19 nucleotides between nucleotide 1 and nucleotide 50 of a mature human tRNA having a sequence selected from the group consisting of SEQ ID NOs: 4, 5, 8-11, 13-17, 32, 37, and 40-173.” This is confusing because most of the SEQ ID NOs listed in claim 2 contain fewer than 50 nucleotides. SEQ ID NO:32, for example, contains only 30 nucleotides. Clarification is required.
Claim 4 is further indefinite because it depends from claim 1 and refers to “the sequence of 25-35 contiguous nucleotides.” There is no antecedent basis in claim 1 for this limitation. In addition, claim 4 requires that the sequence of contiguous nucleotides “is at least 95% identical to a contiguous sequence5 to 19 nucleotides between nucleotide 1 and nucleotide 50” of a mature human tRNA selected from a list. The omitted space after “sequence” is likely a typographical error, but it is unclear how “a contiguous sequence 5 to 19 nucleotides” can be “between” a stretch of 50 nucleotides. Claim 1, by contrast, refers to “a sequence of 5 to 19 contiguous nucleotides” in relation to the 50-nucleotide stretch within the human tRNA. Claim 5 suffers similar deficiencies and is indefinite for the same reasons. In addition, regarding claim 5, the amendment appears to have removed the requirement for any particular degree of identity. 
Claim 20 is further indefinite because it refers to “the sequence of GGGGAGGGTGGGGAGGGTGGGG (SEQ ID NO: 174)” (Emphasis added). This is confusing because SEQ ID NO:174 contains a 21-nuclotide sequence with only three guanosine nucleotides at the 5’ end:
<210> 174
<211> 21
<212> DNA
<213> Homo sapiens

<400> 174
gggagggtgg ggagggtggg g
(Emphasis added). The sequence recited in claim 20 contains 22 nucleotides and starts with four guanosine nucleotides at the 5’ end. It is unclear whether Applicants mean to claim that sequence or the one in SEQ ID NO:174. Claims 21 and 22 depend from claim 20 and do not rectify the confusion.

Claim Rejections - 35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 13-16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ivanov et al. G-Quadruplex Structures Contribute to the Neuroprotective Effects of Angiogenin-Induced tRNA Fragments, PNAS, 2014. 111(51): 18201-18206, as evidenced by the reference’s supporting information (provided herewith, 7 pages). This rejection addresses the embodiment of claim 1 in which the first sequence is five guanosine nucleotides; the second sequence is gctc; the third sequence is 100% identical to SEQ ID NO:32; and the fourth sequence is gagc. 
Ivanov teaches 5’-tiDNAAla, a guanine-rich oligonucleotide (ODN) (Page 18201). Ivanov’s supporting information teaches that 5’-tiDNAAla has the sequence gggggtgtagtggtagagcgcgtgc (Fig. S1). Ivanov’s 5’-tiDNAAla therefore contains a first sequence comprising at least four guanosine nucleotides; a second sequence of four nucleotides; a third sequence comprising seven nucleotides that are at least 95% identical to Applicants’ SEQ ID NO:32; a fourth sequence of four nucleotides that is complementary to the second sequence. Ivanov teaches that 5’-tiDNAAla forms a stem-loop structure reminiscent of tRNA’s D-loop (Page 18201; page 18203, column 1). Ivanov exemplifies culturing motor neurons with 5’-tiDNAAla and shows that 5’-tiDNAAla inhibits protein translation and both increases stress-granule formation and decreases stress-induced cell death in cultured motor neurons (Abstract; Figures 1B, 1D, 3). 

Claim(s) 1-4, 13-16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application No. 2013/0197067, to Anderson, as evidenced by Ivanov et al. G-Quadruplex Structures Contribute to the Neuroprotective Effects of Angiogenin-Induced tRNA Fragments, PNAS, 2014. 111(51): 18201-18206. This rejection addresses the embodiment of claim 1 in which the first sequence is five guanosine nucleotides; the second sequence is gctc; the third sequence is 100% identical to SEQ ID NO:32; and the fourth sequence is gagc. 
Anderson teaches 5’-tiDNAAla, a guanine-rich oligonucleotide (ODN) (Figure 23; SEQ ID NO:32; paragraphs [0191]-[0192]). Anderson' 5’-tiDNAAla contains a first sequence comprising at least four guanosine nucleotides; a second sequence of four nucleotides; a third sequence comprising seven nucleotides that are at least 95% identical to Applicants’ SEQ ID NO:32; a fourth sequence of four nucleotides that is complementary to the second sequence. Ivanov is cited solely as evidence that Anderson’s 5’-tiDNAAla forms a stem-loop structure reminiscent of tRNA’s D-loop (Page 18201; page 18203, column 1). 
Regarding claims 1, 13-16, 18, and 19, Anderson exemplifies culturing motor neurons with 5’-tiDNAAla and shows that 5’-tiDNAAla inhibits protein translation and both increases stress-granule formation and decreases stress-induced cell death in cultured motor neurons (Paragraphs [0191]-[0196]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2013/0197067, to Anderson, as evidenced by Ivanov et al. G-Quadruplex Structures Contribute to the Neuroprotective Effects of Angiogenin-Induced tRNA Fragments, PNAS, 2014. 111(51): 18201-18206. This rejection addresses the embodiment of claim 1 in which the first sequence is five guanosine nucleotides; the second sequence is gctc; the third sequence is 100% identical to SEQ ID NO:32; and the fourth sequence is gagc.
As discussed above regarding claims 1-4, 12-16, 18, and 19, Anderson teaches 5’-tiDNAAla, a guanine-rich oligonucleotide (ODN) (Figure 23; SEQ ID NO:32; paragraphs [0191]-[0192]). Anderson' 5’-tiDNAAla contains a first sequence comprising at least four guanosine nucleotides; a second sequence of four nucleotides; a third sequence comprising seven nucleotides that are at least 95% identical to Applicants’ SEQ ID NO:32; a fourth sequence of four nucleotides that is complementary to the second sequence. Ivanov is cited solely as evidence that Anderson’s 5’-tiDNAAla forms a stem-loop structure reminiscent of tRNA’s D-loop (Page 18201; page 18203, column 1). Anderson exemplifies culturing motor neurons with 5’-tiDNAAla and shows that 5’-tiDNAAla inhibits protein translation and both increases stress-granule formation and decreases stress-induced cell death in cultured motor neurons (Paragraphs [0191]-[0196]). 
In addition, regarding claims 6-10, Anderson contemplates including a 5’-monophosphate, a modified nucleotide (e.g. a modified base or sugar), a modification in the phosphate backbone, or a 5’ and/or 3’ protective group in the molecule (Paragraph [0010]). 
The person of ordinary skill would have had a reasonable expectation of success in including the modifications of claims 6-10 in Anderson’s neuroprotective molecules; producing a neuroprotective molecule 39-60 nucleotides long; formulating the molecules in a pharmaceutically acceptable carrier and providing it to cells in vivo using the means in claim 22 to treat the neurological disorders of claim 21 because Anderson expressly suggests all of these options. The skilled artisan would have been motivated to do so in order to provide stable neuroprotective molecules that are useful for decreasing protein translation and cell death and increasing stress-granule formation in motor neurons in order to treat neurological conditions.
Regarding claim 11, Anderson contemplates molecules with a total length of 39-60 nucleotides (Paragraph [0010]).
Regarding claims 12 and 22, Anderson contemplates formulating the neuroprotective molecules in a pharmaceutically acceptable carrier (Paragraphs [0097]-[0098]).
Regarding claim 17, Anderson suggests providing the neuroprotective molecules either in vitro or in vivo (Paragraph [0012]).
Regarding claims 20-22, Anderson suggests treating neurological disorders including those in claim 21 by administering the neuroprotective molecules using the means in claim 22 (Paragraphs [0016]-[0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,676,810 in view of US Patent Application No. 2013/0197067, to Anderson, as evidenced by Ivanov et al. G-Quadruplex Structures Contribute to the Neuroprotective Effects of Angiogenin-Induced tRNA Fragments, PNAS, 2014. 111(51): 18201-18206. This rejection addresses the embodiment of claim 1 in which the first sequence is five guanosine nucleotides; the second sequence is gctc; the third sequence is 100% identical to SEQ ID NO:32; and the fourth sequence is gagc.
The ’810 patent claims neuroprotective molecules consisting of a sequence of 25-35 contiguous nucleotides identical to either a sequence that may be SEQ ID NO:32 or a contiguous sequence between nucleotides 1-50 of a mature human tRNA, for example tRNAAla. The 25-35 contiguous nucleotides form a D-loop stem structure. The neuroprotective molecules have at least four contiguous guanosine deoxyribonucleotides at the 5’ end, and they decrease protein translation. The ’810 patent’s neuroprotective molecules may contain a 5’-monophosphate, modified nucleotide bases, modified nucleotide sugars, modifications to the phosphate backbone, and/or 5’- or 3’-protective groups. The ’810 patent’s molecules inhibit translation in a rabbit reticulocyte lysate assay (Claims 1-4 and 7-10, addressing instant claims 1-4 and 6-10). Regarding instant claim 11, the ’810 patent claims neuroprotective molecules 39-60 nucleotides in length (Claims 5 and 11). Regarding instant claim 12, 13, 17, and 20-22, the ’810 patent claims a pharmaceutical composition comprising its neuroprotective molecule (Claims 6 and 12).
Regarding instant claims 1-4, the ’810 patent does not specify that the sequence of 25-35 contiguous nucleotides within its molecules comprise two complementary sequences of 4-6 nucleotides flanking a sequence of 5-19 nucleotides that form a loop and are at least 95% identical to a contiguous sequence between nucleotides 1-50 of a mature human tRNA or to SEQ ID NO:32. 
Regarding instant claim 5, the ’810 patent does not claim a neuroprotective molecule in which the sequence of 5-19 nucleotides that form a loop and are identical to a contiguous sequence between nucleotides 1-50 of a mature human tRNA having the sequence of SEQ ID NO:11 (5'-Met tiRNA; see sequence listing).
Regarding instant claims 13-19, the ’810 patent does not claim any methods, for example methods of treating motor neurons in vitro or in vivo to increase stress-granule formation or to decrease protein translation or cell death. 
Regarding instant claims 20-22, the ’810 patent does not claim methods of treating neurological disorders including those in claim 21 by administering them in the ways in claim 22.
Anderson teaches 5’-tiDNAAla, a guanine-rich oligonucleotide (ODN) (Figure 23; SEQ ID NO:32; paragraphs [0191]-[0192]). Anderson' 5’-tiDNAAla contains a first sequence comprising at least four guanosine nucleotides; a second sequence of four nucleotides; a third sequence comprising seven nucleotides that are at least 95% identical to Applicants’ SEQ ID NO:32; a fourth sequence of four nucleotides that is complementary to the second sequence. Ivanov is cited solely as evidence that Anderson’s 5’-tiDNAAla forms a stem-loop structure reminiscent of tRNA’s D-loop (Page 18201; page 18203, column 1). Regarding claims 1, 13-16, 18, and 19, Anderson exemplifies culturing motor neurons with 5’-tiDNAAla and shows that 5’-tiDNAAla inhibits protein translation and both increases stress-granule formation and decreases stress-induced cell death in cultured motor neurons (Paragraphs [0191]-[0196]). Regarding claim 5, Anderson teaches that adding the 5’-TOG motif to 5’-tRNAMet causes it to inhibit translation. (Paragraph [0183]). Regarding claims 12 and 22, Anderson contemplates formulating the neuroprotective molecules in a pharmaceutically acceptable carrier (Paragraphs [0097]-[0098]). Regarding claim 17, Anderson suggests providing the neuroprotective molecules either in vitro or in vivo (Paragraph [0012]). Regarding claims 20-22, Anderson suggests treating neurological disorders including those in claim 21 by administering the neuroprotective molecules using the means in claim 22 (Paragraphs [0016]-[0017]).
The person of ordinary skill would have had a reasonable expectation of success in selecting Anderson’s 5’-tiDNAAla as the neuroprotective molecule in the ’810 patent because Anderson teaches that 5’-tiDNAAla has the functions required by the ’810 patent. The person of ordinary skill would have had a further reasonable expectation of success in formulating Anderson’s 5’-tiDNAAla, a species within the ’810 patent’s genus, in a pharmaceutically acceptable carrier and applying it to cells, for example motor neurons, in vitro or in vivo, and achieving the outcomes in claims 13-15 because Anderson expressly suggests carrying out this step. The person of ordinary skill would have had a further reasonable expectation of success in treating neurological disorders including those in claim 21 by administering the neuroprotective molecules using the means in claim 22 because Anderson teaches that 5’-tiDNAAla is useful for these purposes. The skilled artisan would have been motivated to make these modifications to the ’810 patent’s invention in order to provide stable neuroprotective molecules that are useful for decreasing protein translation and cell death and increasing stress-granule formation in motor neurons in order to treat neurological conditions.
Regarding claim 5, the person of ordinary skill would also have had a reasonable expectation of success in selecting 5’-tiDNAMet as the neuroprotective molecule in the ’810 patent. This is so because Anderson teaches that 5’-tiRNAMet has the translation-repression function required by the ’810 patent and also teaches designing tiDNAs that correspond to tiRNAs. The skilled artisan would have been motivated to make 5’-tiDNAMet and apply it to cells because Anderson teaches that deoxyribonucleotide-containing oligos are taken up by cells, where they exert their translation-repressing effects.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,457,939 in view of US Patent Application No. 2013/0197067, to Anderson, as evidenced by Ivanov et al. G-Quadruplex Structures Contribute to the Neuroprotective Effects of Angiogenin-Induced tRNA Fragments, PNAS, 2014. 111(51): 18201-18206. This rejection addresses the embodiment of claim 1 in which the first sequence is five guanosine nucleotides; the second sequence is gctc; the third sequence is 100% identical to SEQ ID NO:32; and the fourth sequence is gagc.
The ’939 patent claims neuroprotective molecules consisting of a sequence of 25-35 contiguous nucleotides identical to either a sequence that may be SEQ ID NO:10 or a contiguous sequence between nucleotides 1-50 of mature human tRNACys. The 25-35 contiguous nucleotides form a D-loop stem structure. The neuroprotective molecules have at least four contiguous guanosine deoxyribonucleotides at the 5’ end, and they decrease protein translation. The ’939 patent’s neuroprotective molecules may contain a 5’-monophosphate, modified nucleotide bases, modified nucleotide sugars, modifications to the phosphate backbone, and/or 5’- or 3’-protective groups. The ’939 patent’s molecules inhibit translation in a rabbit reticulocyte lysate assay (Claims 1, 4-6, 9-12, 15, and 18-20, addressing instant claims 1-4 and 6-10). Regarding instant claim 11, the ’939 patent claims neuroprotective molecules 39-60 nucleotides in length (Claims 7, 13, and 21). Regarding instant claim 12, 13, 17, and 20-22, the ’939 patent claims a pharmaceutical composition comprising its neuroprotective molecule (Claims 8, 14, and 22).
Regarding instant claims 1-4, the ’939 patent does not specify that the sequence of 25-35 contiguous nucleotides within its molecules comprise two complementary sequences of 4-6 nucleotides flanking a sequence of 5-19 nucleotides that form a loop and are identical to a contiguous sequence between nucleotides 1-50 of a mature human tRNA or to SEQ ID NO:32. 
Regarding instant claim 5, the ’939 patent does not claim a neuroprotective molecule in which the sequence of 5-19 nucleotides that form a loop and are identical to a contiguous sequence between nucleotides 1-50 of a mature human tRNA having the sequence of SEQ ID NO:11 (5'-Met tiRNA; see sequence listing). 
Regarding instant claims 13-19, the ’939 patent does not claim any methods, for example methods of treating motor neurons in vitro or in vivo to increase stress-granule formation or to decrease protein translation or cell death. 
Regarding instant claims 20-22, the ’939 patent does not claim methods of treating neurological disorders including those in claim 21 by administering them in the ways in claim 22.
Anderson teaches 5’-tiRNAAla and 5’-tiRNACys, synthetic tRNAs that inhibit protein translation (Figures 11, 13; SEQ ID NOs: 4 and 10; paragraph [0149]). Anderson teaches that 5’-tiRNAAla and 5’-tiRNACys are similar because they are the only human tRNAs with the 5’-terminal oligoguanine (5’-TOG) motifs required for translation repression (Paragraphs [0171]-[0172]). Anderson also teaches 5’-tiDNAAla, a guanine-rich oligonucleotide (ODN) (Figure 23; SEQ ID NO:32; paragraphs [0191]-[0192]). Anderson teaches that ODNs like 5’-tiDNAAla share the translation-repressing functions of 5’-tiRNAAla and 5’-tiRNACys and are also taken up by cells, where they have a useful functional effect (Paragraphs [0191]-[0196]). 
Anderson’s 5’-tiDNAAla contains a first sequence comprising at least four guanosine nucleotides; a second sequence of four nucleotides; a third sequence comprising seven nucleotides that are at least 95% identical to Applicants’ SEQ ID NO:32; a fourth sequence of four nucleotides that is complementary to the second sequence. Ivanov is cited solely as evidence that Anderson’s 5’-tiDNAAla forms a stem-loop structure reminiscent of tRNA’s D-loop (Page 18201; page 18203, column 1). 
Regarding claims 1, 13-16, 18, and 19, Anderson exemplifies culturing motor neurons with either 5’-tiDNAAla or 5’-tiDNACys and shows that both ODNs inhibit protein translation and both increases stress-granule formation and decreases stress-induced cell death in cultured motor neurons (Paragraphs [0191]-[0196]). Regarding claim 5, Anderson teaches that adding the 5’-TOG motif to 5’-tRNAMet causes it to inhibit translation (Paragraph [0183]). Regarding claims 12 and 22, Anderson contemplates formulating the neuroprotective molecules in a pharmaceutically acceptable carrier (Paragraphs [0097]-[0098]). Regarding claim 17, Anderson suggests providing the neuroprotective molecules either in vitro or in vivo (Paragraph [0012]). Regarding claims 20-22, Anderson suggests treating neurological disorders including those in claim 21 by administering the neuroprotective molecules using the means in claim 22 (Paragraphs [0016]-[0017]).
The person of ordinary skill would have had a reasonable expectation of success in substituting Anderson’s 5’-tiDNAAla for 5’-tiRNACys, a species within the ’939 patent’s genus, as the neuroprotective molecule in the ’939 patent because Anderson teaches that 5’-tiDNAAla has the functions required by the ’939 patent. The skilled artisan would have been motivated to make the substitution because Anderson teaches that deoxyribonucleotide-containing oligos like 5’-tiDNAAla are taken up by cells, where they exert their translation-repressing effects.
The person of ordinary skill would have had a further reasonable expectation of success in formulating Anderson’s 5’-tiDNAAla in a pharmaceutically acceptable carrier and applying it to cells, for example motor neurons, in vitro or in vivo, and achieving the outcomes in claims 13-15 because Anderson expressly suggests carrying out this step. The person of ordinary skill would have had a further reasonable expectation of success in treating neurological disorders including those in claim 21 by administering the neuroprotective molecules using the means in claim 22 because Anderson teaches that 5’-tiDNAAla is useful for these purposes. The skilled artisan would have been motivated to make these modifications in order to provide stable neuroprotective molecules that are useful for decreasing protein translation and cell death and increasing stress-granule formation in motor neurons in order to treat neurological conditions.
Regarding claim 5, the person of ordinary skill would also have had a reasonable expectation of success in substituting Anderson’s 5’-tiRNAMet for 5’-tiRNACys, a species within the ’939 patent’s genus, as the neuroprotective molecule in the ’939 patent because Anderson teaches that 5’-tiDNAMet has the translation-repression function required by the ’939 patent. The person of ordinary skill would have had a further reasonable expectation of success in making a synthetic DNA version of 5’-tiRNAMet because  Anderson teaches designing tiDNAs corresponding to tiRNAs. The skilled artisan would have been motivated to make these substitutions because Anderson teaches that deoxyribonucleotide-containing oligos like 5’-tiDNAAla are taken up by cells, where they exert their translation-repressing effects.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633